Citation Nr: 1420392	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-08 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound (GSW) to the right posterior thigh with degenerative joint disease (DJD) of the right knee.

2. Entitlement to an initial compensable rating for scars, status post GSW to the right posterior thigh. 

3. Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION


The Veteran had active duty service from May 1951 to May 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of a gunshot wound to the right posterior thigh with degenerative joint disease, evaluated as 10 percent disabling, and for a right posterior thigh scar, status post GSW, evaluated as noncompensable, both effective January 9, 2008 (date of claim).  The Veteran has perfected a timely appeal that challenges the initial ratings assigned for each disability. See Hearing Transcript, pp. 2-3. 

Jurisdiction over these matters was transferred to the Detroit, Michigan, RO in August 2010. 

The Veteran testified before the undersigned at a November 2011 Video Conference hearing.  A transcript of that proceeding has been associated with the claims file.  

These matters were previously before the Board in February 2012, at which time they were remanded for further development. 

In compliance with the Board's February 2012 remand, VA confirmed the Veteran's current mailing address in November 2013, and scheduled him for multiple examinations in January 2014. See November 2013 Report of Contact.  VA's effort to obtain such examinations were frustrated by the Veteran as he failed to report to these examinations.  The Veteran has not shown good cause for his failure to report for these examinations.  His representative has not otherwise indicated that the Veteran would be willing or able to attend any future examinations. See April 2014 IHP.  The Board observes that the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The failure to report to a scheduled examination, without good cause, may result in a denial of claims for a higher initial rating. See 38 C.F.R. § 3.655.  The Veteran was advised as much in the Board's February 2012 Remand and in the January 2014 supplemental statement of the case.  However, while the Veteran failed to report to the January 2014 examinations, the record shows that the Veteran did report for VA orthopedic, muscle, and scar examinations in in February 2009, during the appeals period.  Therefore, the Board finds that consideration of these claims based on the evidence of record is appropriate. See Turk v. Peake, 21 Vet. App. 565, 570 (2008) (a claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b)).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire rating period under appeal, the Veteran's residuals of a gunshot wound to the right posterior thigh are manifested by degenerative joint disease of the right knee; subjective complaints of pain and giving way of the right knee; flexion of the right leg limited to 135 degrees; full extension (0 degrees) of the right leg; and no objective evidence of pain with active motion, pain following repetitive motion, additional limitations after repetitive motion, or instability of the right knee.  

2. Although the record reflects a history of injury to the right posterior thigh, there are no current residuals to warrant a separate rating for muscle injury. 

3. For the entire rating period under appeal, the Veteran's scars to the right posterior thigh have been superficial, less than 144 square inches in size, stable, not painful on examination, and have not caused objective limitation of function of the right thigh/knee. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for the service-connected gunshot wound residuals to the right posterior thigh, with right knee DJD, are not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013), 4.73, Diagnostic Code 5313 (2013). 

2. The criteria for an initial compensable rating for the service-connected scars, status post gunshot wound to the right posterior thigh, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim, including apprising them of the information and evidence the Veteran is responsible for providing versus the information and evidence VA will obtain for him. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted. Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, showing the error is unduly prejudicial, meaning outcome determinative of the claim. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004). 

Notably, the appeal for a higher initial rating for the right knee/thigh and residuals scarring concerns a "downstream" issue.  That is, the Veteran appealed the 10 percent and noncompensable ratings, respectively, that were initially assigned for these disabilities following the grant of service connection.  In Dingess, the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled. Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim. See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, in his December 2009 and February 2010 notices of disagreement (NOD), the Veteran took issue with the initial ratings assigned, and it is presumed he is seeking the highest possible rating or maximum benefit available under the law.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO/AMC sent him SOC and SSOCs that, in pertinent part, contained the criteria for establishing his entitlement to a higher rating for his right knee/thigh disability and scars and a discussion of the reasons and bases for not assigning a higher rating. See 38 U.S.C.A. § 7105(d)(1).  

Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b). See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

Regarding the duty to assist him with his claims, his relevant medical records have been obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Post-service VA evaluation, treatment, and compensation examination reports, private treatment records, a hearing transcript, and the Veteran's personal statements. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

When this case was remanded by the Board in February 2012, the Board determined that the Veteran needed updated VA examinations because the Veteran's records did not present a thorough description of his current right knee/thigh and scar disabilities.  In November 2013, the RO contacted the Veteran and verified his current mailing address. See November 2013 Report of Contact.  VA examinations were scheduled for January 2014, but the Veteran failed to report.  

The Veteran was informed in the Board's February 2012 remand, in a November 2013 notice letter, and in the January 2014 supplemental statement of the case of the consequences for failing to report for the additional VA examination.  The action to be taken in instances where a Veteran fails to report for a VA examination depends on if the examination was scheduled in connection with an initial rating claim or a claim for an increase.  As noted above, an initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) so where a Veteran fails to report for an examination, the case shall be rated on the evidence of record. Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk, supra.  In contrast, where a Veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied. Id.   

As a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination. See 38 C.F.R. § 3.655(a) (2013); Turk, 21 Vet. App. at 569. 

The Veteran has not asserted that he failed to receive notice of the VA examination. Neither he, nor his representative has otherwise presented good cause for his failure to appear at the scheduled VA examinations.

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods, supra; see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).  The Board finds no other reason to remand for further examination. 

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway, supra. 

Lastly, as noted, the Veteran testified before the undersigned in November 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant. Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record. Id., at 496-97.  These duties were met here.  In this case, the issues of entitlement to an increased rating for right knee/thigh disability and scarring were identified.  Information was elicited from the Veteran concerning the nature and severity of his right knee/thigh and scar disabilities.  Such triggered the Board's determination that a Remand was necessary to provide the Veteran with a more recent examination.  There was no indication that the Veteran had any additional information to submit.  Neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  Moreover, even assuming that there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the appellant had any additional information to submit.  In this case, given the development of the Veteran's claim discussed above, particularly with respect to affording the Veteran additional examinations, the Board finds that any deficiency in the Board hearing was non-prejudicial. See id.  Moreover, as already stated, the Board does not find any deficiency related to the hearing officer's duties under Bryant, and none has been alleged.

Increased Ratings - Applicable Law and Regulations 

As relevant to this case, 38 C.F.R. § 3.655(a) provides that when entitlement to a benefit sought cannot be established without a current VA examination or reexamination and a claimant fails to report for such examination without good cause, action shall be taken in accordance with 38 C.F.R. § 3.655(b).  The Veteran was granted service connection for the disabilities for which he seeks increased ratings in a April 2009 rating decision, and he timely appealed the initial ratings assigned therein.  In Turk v. Peake, 21 Vet. App. 565, 570 (2008), the Court held that an appeal for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b); therefore, the initial rating issue will be rated upon the evidence of record. See also, Fenderson v. West, 12 Vet. App. 119, 125 (1999). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, applicable here, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson, supra.  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See 38 C.F.R. § 4.3.  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

1. Residuals of a GSW, Right Posterior Thigh, With DJD of the Right Knee 

The Veteran's residuals of a gunshot wound to the right thigh, to include degenerative joint disease of the right knee, have been assigned a 10 percent rating under Diagnostic Code 5313-5260, 38 C.F.R. § 4.71a (2013), effective January 9, 2008.  

As noted, the sole medical evidence of record consists of VA orthopedic and muscle examinations dated in February 2009. (Note: the Veteran's service treatment records have been deemed unavailable/fire-related).  Historically, the Veteran reported an onset of right knee joint pain in 1953, after being shot with a bullet at the back of the right knee.  He reported that the posterior muscles of the thigh were penetrated.  The wound was sutured a few hours later after at the Battalion aid station and he was later sent to a hospital for a period of 2 weeks.  Thereafter, he reported that he was sent back to his company and on light duty restrictions until his discharge from service.  Currently, he reported no history of hospitalizations or surgeries relating to the right knee.  A summary of right knee joint symptoms included giving way and pain; he denied instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, effusion, inflammation, or flare-ups.  He reported that he was able to stand up to one hour and walk more than 1/4 mile but less than 1 mile.  He did not use any assistive devices.  Objectively, his gait was normal and there was no other evidence of abnormal weight bearing.  Range of motion of the right knee was as follows: flexion was to 135 degrees and extension was to 0 degrees (normal). There was no objective evidence of pain following repetitive motion and there was not additional limitation after three repetitions of range of motion.  No ankylosis was present.  X-rays of the right knee confirmed moderate degenerative joint disease.  The VA examiner opined that DJD of the right knee was due to, or a result of the GSW during service.  

A contemporaneous VA muscle examination summarized, historically, that the Veteran sustained a single gunshot wound (small caliber, high velocity missile) to the posterior right thigh muscle above the right knee joint, which was treated with debridement, suture, and a 2 week hospitalization (followed by limited duty).  The wound was described as a through and through injury, but without infection and/or associated bone, nerve, vascular or tendon involvement.  Current symptoms were limited to fatigability; the Veteran denied pain, decreased coordination, weakness, uncertainty of movement, flare-ups of muscle injury residuals, and/or any other symptoms involving the affected muscle.  Objective examination revealed no injury to Muscle Groups XIII, XIV, or XV, and muscle strength was 5/5 throughout.  There was no intermuscular scarring.  Muscle function was deemed normal, in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  (Note: scars are discussed immediately below).  There were no residuals of nerve, tendon, or bone damage.  There were no findings of muscle herniation, loss of deep fascia/muscle substance.  None of the Veteran's joints were limited by muscle disease or injury.  In sum, the examiner found that there was no right thigh/lower leg muscle diagnosis. 

Based on the medical evidence outlined above, the Veteran's GSW to the right posterior thigh consists of residual degenerative joint disease of the right knee (and scarring, which is discussed below).  The Board recognizes that the RO initially assigned a 10 percent rating under Diagnostic Code 5313-5260; Diagnostic Code 5313 contemplates muscle injury to muscle group XIII, not arthritis. See 38 C.F.R. § 4.73, Diagnostic Code 5313. (But see, May 2011 SOC, which explains that the assigned 10 percent rating was based on painful or limited motion of a major joint). Although the record reflects a history of injury to the right posterior thigh, there are no current residuals to warrant a separate rating for muscle injury. See February 2009 VA Muscle Examination.  Therefore, the Board finds that the Veteran's documented knee symptoms of arthritis, limitation of motion, and pain are more appropriately rated under Diagnostic Code 5003 for arthritis. See 38 C.F.R. § 3.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261. See Butts, supra. 

Having established the above, the Veteran's currently assigned 10 percent rating is based upon arthritis of the right knee with painful motion.  See May 2011 SOC; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Under Diagnostic Code 5010, arthritis due to trauma is rated by analogy to degenerative arthritis under Diagnostic Code 5003.  A rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although there is radiographic evidence of arthritis in the right knee, a 20 percent evaluation is not warranted under Diagnostic Code 5003 as the Veteran's service-connected right knee disability clearly involves only one major joint. 

The Board must now determine whether the Veteran manifests compensable limitation of motion of the right knee and warrants a higher initial rating for arthritis under the criteria pertaining to flexion and extension of the knee.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II. Limitation of flexion of a leg warrants a 0 percent evaluation for flexion limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a noncompensable evaluation when it is limited to 5 degrees; a 10 percent evaluation when it is limited to 10 degrees; and a 20 percent evaluation when it is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran's current 10 percent rating for knee arthritis is assigned under Diagnostic Code 5010 (rated by analogy under Diagnostic Code 5003), which provides for a 10 percent evaluation when limitation of motion is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, to warrant ratings in excess of the 10 percent, the knee must demonstrate limitation of flexion or extension that is compensable and most nearly approximates the criteria associated with at least a 20 percent evaluation under Diagnostic Codes 5260 and/or 5261.

In this case, the only range of motion findings of record demonstrate right knee flexion of 135 degrees, and normal extension (i.e., 0 degrees).  Even considering the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59, these findings do not support a compensable rating under either Diagnostic Code 5260 or 5261.  Again, the February 2009 VA examination report reflected that there was no objective evidence of pain with active motion or upon repetition, and no additional limitations with repetitive motion.  The Veteran denied flare-ups.  As the above findings do not even meet the criteria for a 0 percent rating under either code, neither a higher rating under Diagnostic Code 5260 nor a separate compensable rating under Diagnostic Code 5261 is warranted. See VAOPGCPREC 09-04.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In this case, while the Veteran complained of giving way upon VA examination in February 2009, there is no objective evidence of recurrent subluxation or lateral instability to warrant a separate rating for other knee impairment under Diagnostic Code 5257. 

The Board has also considered whether higher or separate ratings are warranted under any other potentially applicable diagnostic codes pertaining to the knee.  However, as the record is negative for findings of right knee ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, and/or genu recurvatum, no higher and/or separate ratings are warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263, respectively. 

The Board has considered whether there is any schedular basis for granting a higher rating, but has found none.  In arriving at such decision, the Board has considered the Veteran's statements as to the severity of his right knee symptoms.  For example, during his hearing before the undersigned, he testified that he now used a cane for ambulation and that his range of motion had decreased.  Again, the Veteran failed to report to his scheduled VA examinations; he has not provided any explanation or good cause as to why he did not attend the scheduled VA examinations.  The Board is thus left with the limited evidence of record (i.e., the February 2009 VA examination) upon which to decide the claim. See Turk, supra; see also 38 C.F.R. § 3.655(b)).  So while the Veteran is certainly competent to report on the symptoms described above, the Board has ultimately attached greater probative weight to the clinical findings of skilled, unbiased professionals. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Lastly, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

2. Scars, Status Post GSW to the Posterior Right Thigh 

The Veteran's scars, status post gunshot wound to the posterior right thigh, have been assigned a noncompensable rating under Diagnostic Code 7802, 38 C.F.R. § 4.71a (2013), effective January 9, 2008.  

The rating criteria pertaining to scars were revised on October 23, 2008.  However, such changes only apply for claims filed on or after that date and do not impact the present claim.  The Veteran has not specifically requested consideration under the new criteria.  Thus, the rating criteria discussed herein are the version in effect prior to October 23, 2008.

The Veteran underwent a VA scars examination in February 2009.  Two parallel, vertical scars, located on the right lower extremity/knee (posterior surface), were noted upon examination.  The first scar (entry wound) measured 1 cm x 4 cm, and the second scar (exit wound) measured 2 cm x 5 cm. See also VA Muscle Examination, February 2009 (also describing the scars as non-tender and non-adherent).  Both scars were described as non-painful and non-tender to palpation, with no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown over the scar.  The diagnosis was scars from gunshot wound, posterior right leg. 

Under the relevant rating criteria, scars not of the head, face, or neck may be rated under Diagnostic Codes 7801 to 7804. 

Diagnostic Code 7801 provides that scars not of the head, face, or neck that are deep or cause limited motion are rated at 40 percent if the area or areas covered exceed 144 square inches or 929 square centimeters, 30 percent if the area of areas covered exceed 72 square inches or 465 square centimeters, 20 percent if the area or areas covered exceed 12 square inches or 77 square centimeters, and 10 percent if the area or areas covered exceed 6 square inches, or 39 square centimeters.  A deep scar is one associated with soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).

Diagnostic Code 7802 provides a maximum 10 percent rating for scars, other than the head, face, or neck, that are superficial and do not cause limited motion if they cover an area or areas of 144 square inches or greater.  It should also be noted that scars that are in widely separated areas, such as two or more extremities, must be rated separately. Id. , Diagnostic Codes 7801, Note (1); 7802, Note (1) (2008).

Diagnostic Code 7803 provides that a maximum 10 percent rating may be granted for a superficial, unstable scar.  An unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar. Id., Diagnostic Code 7803, Note (1) (2008). 

Diagnostic Code 7804 provides that scars that are superficial and painful on examination may be assigned a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage. Id., Diagnostic Codes 7802, Note (2); 7803, Note (2); 7804, Note (1) (2008). 

Diagnostic Code 7805 directs VA to rate other scars based on limitation of function of the affected part, as warranted.

The residual scars on the Veteran's right knee/posterior thigh were described by the 2009 VA examiner as non-tender, non-adherent, superficial (in the absence of underlying tissue damage), and without ulceration, breakdown of the skin, or resulting in limitation of motion.  The scars measured 1 cm x 4 cm and 2 cm x 5 cm. 

Based on the above, a higher, compensable rating is not available under Diagnostic Code 7801 because the scars are not considered deep or cause limited motion. 

Compensable ratings are also not warranted under Diagnostic Codes 7802, 7803, or 7804 because the scars are not shown to cover an area or areas of 144 square inches or greater; are not shown to be unstable; and are not shown to be painful on examination. See 38 C.F.R. § 4.25.  Again, the scars were described as non-tender, non-painful, non-adherent, with no breakdown of the skin, and measured approximately 4 centimeters and 10 centimeters.  Also, the objective evidence does not show that they limit the function of any affected part (i.e., the knee/thigh).  Therefore, a higher/separate rating under Diagnostic Code 7805 is also not warranted.

The Board has considered whether there is any schedular basis for granting a higher rating, but has found none.  In arriving at such decision, the Board has considered the Veteran's statements as to the severity of his scars.  For example, during his hearing before the undersigned, he testified that the scars caused some limited motion.  The Board also notes that the Veteran submitted several photos, purportedly of his right leg/knee/thigh, in December 2009.  These photos clearly show various scars of the anterior leg/knee/thigh region; however, they do not document scars of the posterior leg/knee/thigh region, i.e., the region in which the service-connected scars are located.  Again, the Veteran failed to report to his scheduled VA examinations; he has not provided any explanation or good cause as to why he did not attend the scheduled VA examinations,.  The Board is thus left with the limited evidence of record (i.e., the February 2009 VA examination) upon which to decide the claim. See Turk, supra; see also 38 C.F.R. § 3.655(b)).  So while the Veteran is certainly competent to report on the symptoms described above, the Board has ultimately attached greater probative weight to the clinical findings of skilled, unbiased professionals. See Cartright, supra.  

Lastly, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Increased Rating Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's residual GSW wound disabilities, including right knee degenerative joint disease and scarring.  As noted earlier, the 10 percent rating under 38 C.F.R. § 4.71a applies to the Veteran's right knee disability picture, while the asymptomatic right thigh scars are appropriately assigned a noncompensable rating under 38 C.F.R. § 4.118.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

In this case, the Veteran has not alleged, much less shown, that he is unemployable on account of his service-connected right knee disability with residual scars.  Therefore, a TDIU claim as concerning his bilateral knee disability with residual scars has not been inferred and a remand of a claim for TDIU is not necessary.


ORDER

Entitlement to an initial rating in excess of 10 percent for gunshot wound residuals to the right posterior thigh, with DJD of the right knee, is denied. 

Entitlement to an initial compensable rating for scars, status post gunshot wound to the right posterior thigh, is denied. 

REMAND

As noted in the Board's February 2012 remand, a January 2011 rating decision granted service connection for bilateral hearing loss and assigned an initial rating 20 percent.  During the November 2011 hearing, the Veteran informed the undersigned that he disagreed with the assigned rating.  The undersigned determined that the April 2011 VA Form 9, which made reference to the 20 percent rating assigned for bilateral hearing loss, would be accepted as a valid and timely Notice of Disagreement (NOD).  The Board thus determined that a remand was required for the issuance of Statement of the Case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).  

Of note, it appears that the Veteran was between Florida and Michigan residences at the time of the Board's remand.  As such, prior to issuance of the SOC (and the scheduling of various VA examinations), the Board directed the RO to confirm the Veteran's "current full and correct mailing address, working in conjunction with his representative, if necessary."  The SOC was sent to the Veteran in March 2013; the RO also sent notice regarding the scheduling of VA examinations in March 2013.  Notably, the RO did not confirm the Veteran's current mailing address until 8 months later, in November 2013. See Report of Contact.  In the November 2013 Report of Contact, the Veteran reported that he never received March 2013 correspondence regarding the scheduling of his VA examinations and that he may have been living in Florida at that time.  The Veteran provided the RO with a new/current mailing address located in Michigan.  While the RO re-issued notice regarding the VA examinations and re-scheduling of such to the current address provided by the Veteran, it does not appear that a SOC with respect to the hearing loss was ever re-issued to the Veteran.  This should be accomplished upon remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Re-issue the March 2013 statement of the case to the Veteran to his current address of record and his representative on the issues of entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if the Veteran files a timely substantive appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


